Citation Nr: 1445209	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-08 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Madison, Wisconsin


THE ISSUE

Entitlement to payment of unreimbursed medical expenses in the amount of $3,904.29 incurred via private ambulance usage on July 14, 2011.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from August 1971 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Madison, Wisconsin.

The entire claims folder, to include the portion contained electronically, has been reviewed in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On July 11, 2011, the Veteran was experiencing chest pains and has alleged that he was eventually taken to St. Clare's Hospital, a private facility in Wassau, Wisconsin, where he remained for several days for treatment.  On July 14, 2011, he asserts that room became available at the VA Medical Center (VAMC) in Madison, Wisconsin, and arrangements were made for his transfer to that facility.  A private ambulance, attached to Ministry St. Joseph's Hospital of Marshfield, Wisconsin, did transport him on that date, and a bill of $3,904.29 was offered following the rendering of these services.  The bill is of record.  

The Veteran argues that he was not stable enough to be transported to the VA facility on July 14, 2011 by any means other than the private ambulance.  Indeed, in his notice of disagreement with the adverse administrative decision of the VAMC, he noted that he had planned to have his wife drive him to the VAMC in Madison from the private hospital; however, he was purportedly told that due to his need for intravenous medication, he needed close supervision during the transport and would, allegedly, have to be carried by ambulance.  That is, he asserts that his condition was severe enough so as to not be stable, and that VA should pay for the ambulance transportation.  

The record for this case is exceptionally sparse.  There are no records from the private medical facility save for the ambulance billing statement, and there are no contemporaneous records from VAMC Madison so as to note the status of the Veteran subsequent to his alleged successful transfer to VA care.  Thus, there is no documentation of the actual course of care between July 11, 2011 and July 14, 2011, and no evidence in any regard to the Veteran's actual medical state at the time of his ambulance ride (save for the Veteran's written testimony).  VA medical records are constructively part of the file, and thus, there is an affirmative duty to obtain all hospitalization records for the Veteran at VAMC Madison for July 2011.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  No adjudication can occur until these records have been obtained, and the case will be remanded for that purpose.  

Additionally, as the Veteran has identified the name and the location of the private facility treating him from July 11, 2011 to July 14, 2011, efforts should be made to secure the private treatment records following the obtaining of the appropriate waivers. 

While it is evident that the Veteran is financially liable to the emergency services provider, it is not clear as to if he has any health care plan that might potentially ameliorate his financial obligation.  With respect to emergency transportation, it is a requirement that the Veteran exhaust all alternative options for payment to the service provider before VA may take on the debt.  Accordingly, the Veteran should be queried as to his status with any private insurer or other healthcare plan provider.  

Finally, in adjudicating the claim, when issuing a Statement of the Case (SOC), the Agency of Original Jurisdiction is required to summarize the laws and regulations used in deciding the claim.  38 C.F.R. § 19.29(b).  Here, the laws and regulations cited pertained primarily to "beneficiary travel" and not to reimbursement of emergency transportation and ambulance services.  In readjudicating the claim, any supplemental statement of the case must consider and apply the appropriate law and regulations.  See, e.g., 38 U.S.C.A. § 1725, 38 C.F.R. §§ 17.1002, 17.1003.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from VAMC Madison, Wisconsin for the entirety of the Veteran's in-patient hospitalization beginning in July 2011.  Attach all copies of treatment to the claims file.  

2.  After solicitation and receipt of the appropriate waivers, obtain copies of the Veteran's treatment at the St. Clare's Hospital of Wassau, Wisconsin from July 11, 2011 to July 14, 2011.  Also, if available, secure any specific records of transportation from the ambulance service associated with Ministry St. Joseph's Hospital of Marshfield, Wisconsin for July 14, 2011.  Lastly, ask the Veteran if he is covered by any private healthcare plan and, if so, if he made any attempts to rectify his financial liability for emergency transportation with that provider.  Any evidence submitted by the Veteran should be associated with the claims file.  

With respect to both sets of requested records, should none be found after exhaustive search, so annotate the claims file.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case (include summary of the appropriate law and regulations) and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



